
	

114 HRES 443 IH: Commending the Departments of Defense and Veterans Affairs for their joint campaign to raise awareness during September, Suicide Prevention Month, to reduce suicide among members of the United States Armed Forces and veterans.
U.S. House of Representatives
2015-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 443
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2015
			Ms. Esty (for herself, Mr. Gibson, Mrs. Napolitano, and Mrs. Mimi Walters of California) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Commending the Departments of Defense and Veterans Affairs for their joint campaign to raise
			 awareness during September, Suicide Prevention Month, to reduce suicide
			 among members of the United States Armed Forces and veterans.
	
	
 Whereas suicide is a leading noncombat cause of death among members of the United States Armed Forces;
 Whereas, according to the Department of Veterans Affairs 2012 Suicide Data Report, as many as 22 veterans are lost to suicide in the United States each day;
 Whereas more than 38,000 people in the United States take their lives each year, 20 percent of whom are veterans;
 Whereas the Joshua Omvig Suicide Prevention Act (Public Law 110–110; 121 Stat. 1031) was enacted in 2007 to establish a comprehensive program for suicide prevention among veterans;
 Whereas the Veterans Crisis Line, which was established under the Joshua Omvig Suicide Prevention Act, has received more than 890,000 telephone calls and facilitated more than 30,000 life-saving rescues;
 Whereas many suicides are preventable, and 90 percent of individuals who die by suicide have a diagnosable psychiatric disorder at the time of death;
 Whereas the Clay Hunt Suicide Prevention for American Veterans Act (Public Law 114–2; 129 Stat. 30) was enacted in 2015 to provide veterans increased access to mental health care and resources;
 Whereas September is National Suicide Prevention Awareness Month; and Whereas in September 2014, the Department of Defense and the Department of Veterans Affairs launched the joint public awareness campaign The Power of 1 to draw attention to the mental health services and suicide prevention programs available to members of the United States Armed Forces and veterans, focusing on everyday actions that can save lives: Now, therefore, be it
	
 That the House of Representatives— (1)commends the Department of Defense and the Department of Veterans Affairs for raising awareness during Suicide Prevention Month of the life-saving resources available to those who have served, or are currently serving, in uniform; and
 (2)supports the goals and ideals of National Suicide Prevention Awareness Month, The Power of 1 campaign, and efforts to improve outreach to individuals at risk for suicide, especially those addressed to veterans and members of the United States Armed Forces.
			
